DETAILED ACTION
This is a non-final Office action in response to the remarks filed 07/28/2021.

Status of Claims
Claims 1-10 are pending;
Claims 1-10 are original; claims 11-20 have been cancelled;
Claims 1-10 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

    PNG
    media_image1.png
    200
    654
    media_image1.png
    Greyscale
The applicant's election without traverse of Invention I (claims 1-10) and Species D (Figures 11-13) in the reply filed 07/28/2021 is acknowledged.





As duplicated above, the applicant "requests that claims 11-20 be cancelled as being directed to a non-elected species" (remarks, page 1, paragraph 2, lines 4 and 5).  Such request by the applicant to cancel claims is considered as an instruction stated in 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 01/31/2020, 05/28/2020, 09/03/2020, 12/22/2020, and 05/27/2021 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "322" (paragraph 0054, line 2); "352" (paragraph 0056, line 3); "397" (paragraph 0060, line 3); "497" (paragraph 0068, line 2).
The drawings are objected to because of the following informalities:
Figure 7 – The reference line for the reference number "318" is missing.
Figure 8 – The reference number "393" appears to be --383--.
Figure 9 – There are three different elements designated with the reference number "372."  As best understood, the uppermost "372" appears to be correct, the middle "372" appears to be --352--, and the lowermost "372" appears to be --397--.
Figure 12 – There are two different elements designated with the reference number "460."  
Figures 12 and 13 – There are two different elements designated with the reference number "472."  As best understood, the reference number "472" in Figure 13 appears to be --497--.
Figure 15 – The reference number "560" is not in the specification.
Figure 16 – The reference number "588" appears to be --583--.
Figure 16 – The reference number "569" appears to be --564--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0053, line 1, as best understood, there is no "FIG. 10" in the drawings.  There are FIG. 10A and FIG. 10B.  Therefore, the reference "FIGS. 7-10" appears to be improper.
Paragraphs 0065 (line 8) and Paragraph 0067 (lines 7 and 9), the reference number "460" is applied to designate two different elements.
Paragraph 0070, line 11, "570 disposed" appears to be --571 disposed--.
Paragraph 0072, line 2, "339, 340" appears to be --539, 540--.
Appropriate correction is required.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:
Claim 4, line 1, the semicolon appears to be a colon.
Claim 6, line 1, the semicolon appears to be a colon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, there is insufficient antecedent basis for the limitation "the amount" (line 1) in the claim.  Appropriate correction is required.
Regarding claim 9, the limitation "the attached end" in line 3 is indefinite.  Note that each of the "first member" and the "second member" comprises an "attached end" based on the limitations in lines 2 and 3.  As such, it is not clear as to which particular attached end (i.e., the "attached end" of the "first member" or the "attached end" of the "second member") the limitation "the attached end" in line 3 refers to.  The applicant may amend the limitations in line 3 as --and an attached
Claim 10 is rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Feenstra (US 9,004,422 B2) in view of Silcox et al.                  (US 8,413,734 B2), hereinafter Silcox.
Regarding claim 1, Feenstra discloses a bracket assembly (18, fig 1) comprising: a first plate (96, fig 6; alternatively, 96, 108, 110, 112, 114, fig 6, for claim 6) having a first end (98a, fig 6, see annotation, the distal end of the mounting tab 98) and a second end (96a, fig 6, see annotation, the lower end of the angled body 96; alternatively, 114a, fig 6, see annotation, the lower end of the mount flange 114, for claim 6), the first plate defining a first plate opening (100, fig 6) and a first fastener opening (124, fig 6, col 5, lines 32-34, element 124 is described as a threaded aperture provided in the angled body 96); a second plate (92, fig 7) actionable relative to the first plate (col 5, lines 39-42) and defining a second fastener opening (122, fig 7); and a fastener (94, fig 9) coupling the first plate to the second plate, wherein the fastener is a screw (94, fig 9, col 5, line 31) defining a threaded exterior surface (94a, fig 9, see annotation, the threaded exterior surface of the shank of the screw 94), the screw configured to engage the first fastener opening and the second fastener opening (col 5, lines 30-34).


    PNG
    media_image2.png
    192
    166
    media_image2.png
    Greyscale
[AltContent: textbox (98a – First End)]
[AltContent: arrow]
    PNG
    media_image3.png
    515
    391
    media_image3.png
    Greyscale

[AltContent: textbox (94a – Threaded Exterior Surface)][AltContent: connector][AltContent: textbox (96b – Exterior Surface)]
[AltContent: connector]
[AltContent: textbox (120b– Second End)][AltContent: textbox (124b – Nut)]
[AltContent: arrow]
    PNG
    media_image4.png
    319
    236
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: textbox (124a – Interior Threaded Surface)]
[AltContent: textbox (120a– Interior Surface)][AltContent: connector]
[AltContent: connector][AltContent: textbox (96a – Second End)][AltContent: arrow]

[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (126a – First End)][AltContent: textbox (114a – Second End)]


Feenstra does not disclose the bracket assembly, wherein the second plate extends through the first plate opening in the first plate.
Silcox teaches a bracket assembly (308, fig 4) comprising: a first plate (404, fig 4) defining a first plate opening (422, fig 4) and a first fastener opening (412, fig 4); a second plate (406, fig 4) actionable relative to the first plate (see Figures 5a and 5b)  and defining a second fastener opening (413, fig 4), the second plate having a tongue (430, fig 4), the second plate extending through the first plate opening in the first plate (col 6, lines 54-61); and a fastener (408, fig 4) coupling the first plate to the second plate, the fastener configured to engage the first plate opening and the second plate opening (see Figures 4-5b).

    PNG
    media_image5.png
    453
    648
    media_image5.png
    Greyscale











Feenstra and Silcox are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first plate (Feenstra: 96, fig 6; alternatively, 96, 108, 110, 112, 114, fig 6, for claim 6) with a first plate opening (Silcox: 422, fig 4) and form the second plate (Feenstra: 92, fig 7) with a tongue (Silcox: 430, fig 4) to engage with the first plate opening, such that the second plate extends through the first plate opening in the first plate (Silcox: col 6, lines 54-61), as taught by Silcox.  The motivation would have been to allow the second fastener opening in the second plate to be more easily aligned with the first fastener opening in the first plate for assembly via the hinged connection defined by the tongue of the second plate and the first plate opening in the first plate.  Therefore, it would have been obvious to combine Feenstra and Silcox to obtain the invention as specified in claim 1.
Regarding claim 2, wherein the screw is oriented substantially perpendicular to the first plate (Feenstra: see Figures 1 and 5).
Regarding claim 3, wherein the threaded exterior surface of the screw is configured to engage at least one of an interior threaded surface (Feenstra: 124a, fig 6, see annotation, the threaded interior surface of the threaded aperture 124, see col 5, lines 32-34) of the first fastener opening and an interior threaded surface of the second fastener opening.
Regarding claim 4, Feenstra, as modified by Silcox with respect to claim 1, teaches the bracket assembly, wherein; the bracket assembly further comprises a nut (Feenstra: 124b, fig 6, see annotation, the protruding nut on the first plate 96, see col 5, lines 32-34; also see col 4, lines 29-33, see Figure 3, for the nut 62); the threaded exterior surface of the screw engages the nut (Feenstra: see Figure 1, see col 5, lines 32-34); and the nut is positioned to abut an exterior surface (Feenstra: 96b, fig 6, see annotation, the exterior surface of the first plate 96) of the first plate.
Feenstra, as modified by Silcox with respect to claim 1, does not teach the bracket assembly, wherein the nut is positioned to abut an interior surface of the second plate.
Feenstra teaches an alternative bracket assembly (200, fig 10) comprising: a first plate (204, 212, 214, fig 11a); a second plate (220, fig 12a); a nut (234b, fig 12b, see annotation, the protruding nut on the second plate 220, see col 6, lines 12-18; also see col 4, lines 29-33, see Figure 3, for the nut 62) positioned to abut a surface (233b, fig 12a, see annotation, the surface of the segment 233) of the second plate (see Figures 12a and 12b); and a fastener (218, fig 10) positioned to abut a surface (214a, fig 11a, see annotation, the surface of the segment 214) of the first plate (see Figure 10).

    PNG
    media_image6.png
    415
    212
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    405
    258
    media_image7.png
    Greyscale



[AltContent: textbox (233b –Surface)][AltContent: textbox (234b – Nut)][AltContent: arrow][AltContent: connector]
[AltContent: textbox (214a –Surface)][AltContent: connector]





Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the nut (Feenstra: 124b, fig 6, see annotation) to be positioned to abut the interior surface (Feenstra: 120a, fig 7, see annotation, the interior surface of the segment 120) of the second plate (Feenstra: 92, fig 7) and rearrange the screw (Feenstra: 94, fig 9) to be positioned to abut the exterior surface (Feenstra: 96b, fig 6, see annotation) of the first plate (Feenstra: 96, fig 6) as taught by the alternative bracket assembly (Feenstra: 200, fig 10) of Feenstra.  The motivation would have been to allow convenient replacement of the nut should it be damaged and unusable, since the nut is modified to be arranged on the more easily detachable and replaceable second plate in contrast to the first plate.  Also, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Therefore, it would have been obvious to combine Feenstra and Silcox to obtain the invention as specified in claim 4.
Regarding claim 5, wherein the fastener is operable to adjust the amount of space between the first plate and the second plate by rotating the screw (Feenstra: col 5, lines 39-42).
Regarding claim 6, wherein; the second plate defines a first end (Feenstra: 126a, fig 7, see annotation, the lower end of the second plate 92) and a second end (Feenstra: 120b, fig 7, see annotation, the upper end of the segment 120); the first end of the second plate defines a tip end (Feenstra: 128, fig 7) extending towards the first plate (Feenstra: see Figures 1 and 5, the tip end 128 extends toward the first plate 96, 108, 110, 112, 114).
Regarding claim 7, wherein the tip end is configured to pivot away from the first plate when the screw is loosened and to pivot towards the first plate when the screw is tightened (Feenstra: see Figures 1 & 5; Silcox: see Figures 4-5b, see col 6, lines 58-61).
Regarding claim 8, Feenstra, as modified by Silcox with respect to claim 1, teaches the bracket assembly, further comprising a seating structure (Feenstra: 108, 110, 112, 114, fig 6) extending from the second end of the first plate (Feenstra: see Figure 6).
Feenstra, as modified by Silcox with respect to claim 1, does not teach the bracket assembly, wherein the seating structure is a seating frame.
Silcox teaches a bracket assembly (302, fig 3) comprising: a first plate (305, fig 3) having a first end (305a, fig 3, see annotation, the left end of the first plate 305) and a second end (305b, fig 3, see annotation, the right end of the first plate 305); and a seating frame (320, 404, fig 4) extending from the second end of the first plate (see Figures 3 and 4).

[AltContent: arrow]
    PNG
    media_image8.png
    476
    703
    media_image8.png
    Greyscale
[AltContent: arrow]


[AltContent: textbox (305b – Second End)]
[AltContent: textbox (305a – First End)]




Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the seating structure (Feenstra: 108, 110, 112, 114, fig 6) as a seating frame (Silcox: 320, 404, fig 4) as taught by Silcox.  The motivation would have been to allow the first plate to be properly positioned on the T-rail with the seating frame straddling the T-rail, so that the installer can more easily install the second plate to the first plate.  Therefore, it would have been obvious to combine Feenstra and Silcox to obtain the invention as specified in claim 8.
Regarding claim 9, wherein the seating frame comprises a first member (Silcox: 404, fig 4) and a second member (Silcox: 320, fig 4), each of the first member and second member comprising a free end (Silcox: 428, 462, fig 4) and an attached end (Silcox: 402, 458, fig 4), the attached end coupled to the second end of the first plate (Silcox: see Figure 4).
Regarding claim 10, wherein the second member comprises a pair of side members (Silcox: 444, 446, fig 4) and a cross member (Silcox: 452, fig 4) connecting the pair of side members (Silcox: see Figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various bracket assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631